Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25AD

THIRTY-SECOND AMENDMENT

TO

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

This Thirty-second Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Charter Communications
Holding Company, LLC, a Delaware limited liability company (“Customer”).  CSG
and Customer entered into that certain Amended and Restated CSG Master
Subscriber Management System Agreement dated February 9, 2009, as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment.  Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

 

1.  Customer has requested and CSG has agreed to provide an additional service
order distribution interface ("SODI") to support Customer's commercial
services.  As a result, and in accordance with the terms of the Agreement:

 

(a) CSG will invoice and Customer agrees to pay an additional ******* fee of
$******** for the SODI in Customer's production/training environment pursuant to
Schedule F, CSG SERVICES, II.  Interfaces, D. Telephony, A. Service Order
Distribution Interface, 4. Operations Support.

 

(b)  Section 8 (ii) of the Fifteenth Amendment, dated January 11, 2011 (CSG
document no. 2306672), as amended by the Seventeenth Amendment, dated November
4, 2011, is amended to increase the ******* support fee of $********* per *****
by $********  to $*********** for the SODI in Customer's CTER environment

 

2.  The parties agree to further amend the Agreement as follows:

 

(a)  Customer agrees to purchase an additional *** (**) Vantage User
IDs.  Accordingly, pursuant to the terms of the Eighth Amendment to the
Agreement dated January 5, 2010 (CSG document number 2301676), and the
Twenty-fifth Amendment dated March 12, 2012 (CSG document number 2311963), the
number of Vantage User IDs will be increased from *** ******* ************ (***)
to *** ******* *********** (***) and Customer shall be invoiced accordingly.  

 

THIS AMENDMENT is executed on the day and year last signed below (the “Effective
Date”).

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Steve Blechschmidt

 

By:  /s/ Michael J. Henderson

 

Title:  Mgr Billing Vendor Rel

 

Title:  EVP Sales & Marketing

 

Name:  Steve Blechschmidt

 

Name:  Michael J. Henderson

 

Date:  8/8/12

 

Date:  8/8/12

 

 